Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00550-CV



                   IN RE STATE FARM LLOYDS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-69039

                        MEMORANDUM OPINION

      Relator In Re State Farm Lloyds filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to order the Honorable Mike D. Miller, Judge of the 11th
District Court in Harris County, Texas, to set aside his order dated June 24, 2013,
entered in trial court cause number 2010-69039, styled Perry and Reatha Beasley
v. State Farm Lloyds. Relator claims that the trial court abused its discretion in
compelling production of irrelevant and burdensome discovery and it has no
adequate remedy by appeal.

        Relator also filed a motion for a temporary stay of the trial court’s order. See
Tex. R. App. P. 52.8(b), 52.10. On June 27, 2013, this court granted the motion
and issued a stay of the June 24, 2013, order pending our consideration of this
proceeding.

        On August 26, 2013, relator advised this court that that the real parties-in-
interest filed a notice of non-suit in the underlying case, rendering this proceeding
moot. Relator asks that we dismiss its petition, and we grant relator’s request.
Accordingly, our stay order is vacated, and we order this proceeding dismissed as
moot.

                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                            2